NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 16-2776
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                              WILLIAM PERRY BAGLEY,
                                                 Appellant
                                    ____________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                           (W.D. Pa. No. 2-14-cr-00098-001)
                      District Judge: Honorable Gustave Diamond
                                     ____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  January 20, 2017

           Before: FISHER, HARDIMAN, and GREENAWAY, JR., Circuit Judges.

                                 (Filed: January 30, 2017)
                                      ____________

                                        OPINION*
                                      ____________

HARDIMAN, Circuit Judge.

       William Bagley appeals his judgment of conviction for counterfeiting Federal


       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
Reserve notes, claiming that evidence admitted against him was obtained pursuant to a

defective search warrant. Because we conclude that the warrant was not defective, we

will affirm.

                                              I

       In May 2013, the United States Secret Service began an investigation into the

passing of counterfeit $100 Federal Reserve notes in Pennsylvania. After a confidential

informant and two cooperating suspects implicated Bagley in the scheme, Magistrate

Judge Eddy issued a search warrant for the apartment he occupied with Sherita Howard.

The subsequent search of Howard’s apartment turned up evidence of counterfeiting,

including counterfeit bus passes and associated printing equipment. Bagley was indicted

for counterfeiting and conspiracy to counterfeit and pass fraudulent Federal Reserve

notes, in violation of 18 U.S.C. § 371, §§ 471–72.

       Prior to trial, Bagley moved to suppress the evidence seized from the apartment,

arguing the warrant did not particularly describe the place to be searched. The warrant

referenced an “Apt #2” on the “second floor,” but the apartment searched was actually on

the third floor. Bagley Supp. App. 115; Gov’t Supp. App. 44. Accordingly, Bagley

contended that his apartment was number 3, not 2. The District Court disagreed and

denied the motion to suppress, finding that the warrant described the apartment with

sufficient particularity. Alternatively, the Court held that the good faith exception applied

to deny suppression of the evidence.

                                              2
       After his motion to suppress was denied, Bagley entered a conditional plea of

guilty on the counterfeiting and conspiracy charges, preserving the suppression issue. The

District Court sentenced Bagley to 41 months’ imprisonment on each charge, to be served

concurrently, along with $14,300 in restitution and assessment fees. Bagley timely

appealed on the suppression issue alone.

                                             II1

       The Fourth Amendment requires that warrants “particularly describ[e] the place to

be searched, and the persons or things to be seized.” U.S. Const. amend. IV. Bagley

asserts that the warrant did not describe his apartment with sufficient particularity because

it misstated the number and floor of his residence. We disagree.

       Regarding the residence number, the District Court found that the apartment under

investigation was Apartment #2, not #3 as Bagley contends. The District Court’s finding

was supported by both information on Howard’s driver’s license and uncontroverted

testimony from Special Agent Mark Kernan that there are only two mailboxes outside the

relevant address. Bagley provided no contrary evidence, so the District Court’s

conclusion was not clearly erroneous. See United States v. Perez, 280 F.3d 318, 336 (3d

Cir. 2002).




       1
         The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have
jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.

                                             3
       Regarding the floor, Bagley argues that the phrase “second floor” in the warrant

was inaccurate in referencing a third-story apartment. App. 71. But the warrant also refers

to the deli in the three-story building as being on the “ground floor,” not the first floor. Id.

Accordingly, investigating agents could have readily inferred that the second floor

corresponded to the third story.2 These circumstances are unlike those found in the cases

cited by Bagley where the warrant described a residence other than the one searched. See,

e.g., United States v. Bershchansky, 958 F. Supp. 2d 354, 381 (E.D.N.Y. 2013) (warrant

naming Apartment #2 used to search an Apartment #1), aff’d 788 F.3d 102 (2d Cir.

2015); United States v. Trainor, 979 F. Supp. 933, 935 (D. Mass. 1997) (warrant naming

street number 136 used to search number 138).

       In addition, we agree with the District Court that even if the warrant were

deficient, the good faith exception to the exclusionary rule would apply. “[T]he purpose

of the exclusionary rule—to deter police misconduct—[is not] furthered by suppressing

evidence . . . ‘when an officer acting with objective good faith has obtained a search

warrant from a judge or magistrate and acted within its scope.’” United States v. Tracey,

597 F.3d 140, 150 (3d Cir. 2010) (quoting United States v. Leon, 468 U.S. 897, 919–20


       2
         The warrant was also executed by Agent Kernan, who knew from prior
surveillance that the relevant apartment was on the top floor. It was therefore unlikely that
any ambiguity in the warrant description would have confused officers. See United States
v. Clement, 747 F.2d 460, 461 (8th Cir. 1984) (declining to invalidate search based on
partial error in warrant’s description of residence where officers’ familiarity with
residence ensured “no probability of a mistaken search”).

                                               4
(1984)). Although we will not apply the good faith exception when a warrant is “so

facially deficient that it failed to particularize the place to be searched,” Tracey, 597 F.3d

at 151, any ambiguity in this warrant does not rise to that level.

                                       *      *       *

       We will affirm the District Court’s judgment for the reasons stated.




                                              5